SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [Mark One] [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 for the quarterly period ended June 30, 2014 [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 for the transition period from to Commission File Number: 0-25203 OmniComm Systems, Inc. (Exact name of registrant as specified in its Charter) Delaware 11-3349762 (State or other jurisdiction of Incorporation or organization) (IRS Employer Identification Number) 2101 W. Commercial Blvd. Suite 3500, F ort Lauderdale, FL Address of principal executive offices Zip Code (Registrant’s Telephone Number including area code) No Changes (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [ ] No [X] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer (Do not check if smaller reporting company) [ ] Smaller reporting company [√] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [X] The number of shares outstanding of each of the issuer’s classes of common equity as of August 12, 2014: 91,504,659 common stock $.001 par value. 1 TABLE OF CONTENTS TO THE QUARTERLY REPORT ON FORM 10-Q FOR THE SIX MONTH PERIOD ENDED JUNE 30, 2014 PART I. FINANCIAL INFORMATION 3 ITEM 1. FINANCIAL STATEMENTS 3 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 38 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK. 56 ITEM 4. CONTROLS AND PROCEDURES 56 PART II OTHER INFORMATION 57 ITEM 1. LEGAL PROCEEDINGS 57 ITEM 1A. RISK FACTORS 57 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 57 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 57 ITEM 4. MINE SAFETY DISCLOSURES 57 ITEM 5. OTHER INFORMATION 57 ITEM 6. EXHIBITS 58 SIGNATURES 59 EXHIBIT 31.1* EXHIBIT 31.2* EXHIBIT 32.1** Exhibit 101.SCH XBRL Taxonomy Extension Schema Document*** Exhibit 101.CAL XBRL Taxonomy Extension Calculation Document*** Exhibit 101.DEF XBRL Taxonomy Extension Definition Document*** Exhibit 101.LAB XBRL Taxonomy Extension Label Document*** Exhibit 101.PRE XBRL Taxonomy Extension Presentation Document*** * Filed herewith **Furnished herewith *** In accordance with Rule 406T of Regulation S-T, the information in Exhibit 101 is furnished and deemed not filed or a part of a registration statement or prospectus for purposes of Sections 11 or 12 of the Securities Act of 1933, is deemed not filed for purposes of Section18 of the Exchange Act of 1934, and otherwise is not subject to liability under these sections and shall not be incorporated by reference into any registration statement or other document filed under the Securities Act of 1933, as amended, except as expressly set forth by specific reference in such filing. PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS OMNICOMM SYSTEMS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS June 30, 2014 December 31, 2013 (unaudited) ASSETS CURRENT ASSETS Cash $ 850,554 $ 1,160,720 Accounts receivable, net of allowance for doubtful accounts of $141,419 and $65,341, respectively 4,419,944 1,599,568 Prepaid expenses 111,395 146,907 Total current assets 5,381,893 2,907,195 Property and equipment, net 518,185 607,433 Other assets Intangible assets, net 245,391 270,242 Goodwill 670,363 675,710 Prepaid stock compensation 132,292 169,375 Other assets 91,272 82,501 TOTAL ASSETS $ 7,039,396 $ 4,712,456 LIABILITIES AND SHAREHOLDERS' (DEFICIT) CURRENT LIABILITIES Accounts payable and accrued expenses $ 2,189,758 $ 2,540,956 Notes payable, current portion 328,562 37,500 Deferred revenue, current portion 6,398,407 2,866,356 Line of credit 4,000,000 3,500,000 Convertible notes payable, current portion, net of discount 75,000 75,000 Patent settlement liability, current portion 962,500 962,500 Conversion feature liability, related parties 2,041,042 2,979,392 Conversion feature liability 111,402 146,814 Warrant liability, related parties 4,635,006 5,799,946 Warrant liability 108,248 144,031 Total current liabilities 20,849,925 19,052,495 LONG TERM LIABILITIES Notes payable, related parties, long term, net of current portion, net of discount of $772,861 and $447,666, respectively 5,223,018 4,568,213 Notes payable, long term, net of current portion 302,500 614,486 Deferred revenue, long term, net of current portion 2,574,335 1,385,017 Convertible notes payable, related parties,long term, net of current portion 9,125,000 9,125,000 Convertible notes payable, long term, net of current portion 465,000 465,000 Patent settlement liability, long term, net of current portion 820,808 963,124 TOTAL LIABILITIES 39,360,586 36,173,335 COMMITMENTS AND CONTINGENCIES (See Note 11) SHAREHOLDERS' (DEFICIT) Preferred stock, $0.001 par value, 10,000,000 shares authorized, 3,772,500 shares undesignated -0- -0- Series B convertible preferred stock, 230,000 shares authorized, -0- and -0- issued and outstanding, respectively at $0.001 par value; liquidation preference $-0- and $-0-, respectively -0- -0- Series C convertible preferred stock, 747,500 shares authorized, -0- and -0- issued and outstanding, respectively at $0.001 par value; liquidation preference $-0- and $-0-, respectively -0- -0- Series A convertible preferred stock, 5,000,000 shares authorized, 4,125,224 and 4,125,224 issued and outstanding, respectively at $0.001 par value; liquidation preference $4,125,224 and $4,125,224, respectively 4,125 4,125 Series D preferred stock, 250,000 shares authorized, 250,000 and 250,000 issued and outstanding, respectively at $0.001 par value 250 250 Common stock, 250,000,000 shares authorized, 90,104,659 and 90,104,659 issued and outstanding, respectively, at $0.001 par value 90,105 90,105 Additional paid in capital - preferred 4,717,804 4,717,804 Additional paid in capital - common 37,374,815 37,334,358 Accumulated other comprehensive (loss) ) ) Accumulated deficit ) ) TOTAL SHAREHOLDERS' (DEFICIT) ) ) TOTAL LIABILITIES AND SHAREHOLDERS' (DEFICIT) $ 7,039,396 $ 4,712,456 See accompanying summary of accounting policies and notes to unaudited condensed consolidated financial statements 3 OMNICOMM SYSTEMS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) For the six months ended June 30, For the three months ended June 30, Revenues $ 6,611,538 $ 7,093,536 $ 3,465,491 $ 3,552,287 Reimbursable revenues 179,486 384,987 143,258 177,413 Total revenues 6,791,024 7,478,523 3,608,749 3,729,700 Cost of goods sold 1,567,159 1,293,757 813,076 647,177 Reimbursable expenses-cost of goods sold 263,891 233,218 154,699 212,300 Total cost of sales 1,831,050 1,526,975 967,775 859,477 Gross margin 4,959,974 5,951,548 2,640,974 2,870,223 Operating expenses Salaries, benefits and related taxes 5,228,311 4,366,143 2,538,236 2,154,057 Rent and occupancy expenses 443,987 466,440 219,403 250,422 Consulting services 50,558 102,914 30,111 53,611 Legal and professional fees 199,897 152,455 114,940 56,702 Travel 417,360 225,718 202,466 81,848 Telephone and internet 90,491 92,858 46,905 46,403 Selling, general and administrative 592,972 436,716 333,140 244,036 Bad debt expense 76,002 ) 55,648 ) Depreciation expense 122,433 119,542 60,023 56,839 Amortization expense 23,227 -0- 11,610 -0- Total operating expenses 7,245,238 5,949,765 3,612,482 2,841,777 Operating income/(loss) ) 1,783 ) 28,446 Other income/(expense) Interest expense, related parties ) Interest expense ) Interest income 65 6 18 6 Change in derivative liabilities 2,802,571 ) 2,257,688 ) Transaction (loss) Income/(loss) before income taxes ) ) 648,370 ) Income taxes ) Net income/(loss) ) ) 632,064 ) Preferred stock dividends Preferred stock dividends in arrears Series A preferred ) Total preferred stock dividends ) Net income/(loss) attributable to common stockholders $ ) $ ) $ 580,640 $ ) Net income/(loss) per share Basic and diluted $ ) $ ) $ 0.01 $ ) Weighted average number of shares outstanding Basic and diluted 90,104,659 87,336,914 90,104,659 87,824,747 See accompanying summary of accounting policies and notes to unaudited condensed consolidated financial statements 4 OMNICOMM SYSTEMS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME/(LOSS) (unaudited) For the six months ended June 30, For the three months ended June 30, Net income/(loss) attributable to common stockholders $ ) $ ) $ 580,640 $ ) Other comprehensive (loss) Change in foreign currency translation adjustment ) Other comprehensive (loss) Comprehensive income/(loss) $ ) $ ) $ 564,351 $ ) See accompanying summary of accounting policies a nd notes to unaudited condensed consolidated financial statements 5 OMNICOMM SYSTEMS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENT OF SHAREHOLDERS' (DEFICIT) FOR THE YEAR ENDED DECEMBER 31, 2, 2014 (unaudited) Preferred Stock Common Stock 5% Series A Convertible 8% Series B Convertible 8% Series C Convertible Series D Preferred Additional Additional Accumulated Number of shares $0.001 Par value Number of shares $0.001 Par value Number of shares $0.001 Par value Number of shares $0.001 Par value paid in capital preferred Number of shares $0.001 Par value paid in capital common Accumulated deficit other comprehensive income Total shareholders' (deficit) Balances at December 31, 2012 4,125,224 $ 4,125 -0- $ -0- -0- $ -0- 250,000 $ 250 $ 4,717,804 86,598,659 $ 86,599 $ 36,645,589 $ ) $ ) $ ) Employee stock option expense 83,875 83,875 Foreign currency translation adjustment ) ) Restricted stock issuance 1,225,000 1,225 221,275 222,500 Employee stock option exercise 11,000 11 ) -0- Shares issued for purchase of Promasys 2,270,000 2,270 383,630 385,900 Net loss for period ended December 31, 2013 -0- -0- -0- -0- -0- -0- -0- -0- -0- -0- -0- -0- ) -0- ) Balances at December 31, 2013 4,125,224 4,125 -0- -0- -0- -0- 250,000 250 4,717,804 90,104,659 90,105 37,334,358 ) ) ) Employee stock option expense 40,457 40,457 Foreign currency translation adjustment ) ) Net loss for period ended June 30, 2014 -0- -0- -0- -0- -0- -0- -0- -0- -0- -0- -0- -0- ) -0- ) Balances at June 30, 2014 4,125,224 $ 4,125 -0- $ -0- -0- $ -0- 250,000 $ 250 $ 4,717,804 90,104,659 $ 90,105 $ 37,374,815 $ ) $ ) $ ) See accompanying summary of accounting policies and notes to unaudited condensed consolidated financial statements 6 OMNICOMM SYSTEMS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) For the six months ended June 30, CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ ) $ ) Adjustment to reconcile net loss to net cash (used in) operating activities Change in derivative liabilities ) 4,943,283 Interest expense from derivative instruments 302,890 304,500 Employee stock compensation 77,540 59,151 Provision for doubtful accounts 76,002 ) Depreciation and amortization 145,660 119,542 Changes in operating assets and liabilities Accounts receivable ) ) Prepaid expenses 35,513 ) Other assets ) 1,221 Accounts payable and accrued expenses 628,803 ) Patent settlement liability ) ) Deferred revenue 4,721,369 606,818 Net cash (used in) operating activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES Purchase of property and equipment ) ) Net cash (used in) investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES Repayments of notes payable ) -0- Proceeds from revolving line of credit 500,000 650,000 Net cash provided by financing activities 479,075 650,000 Effect of exchange rate changes on cash and cash equivalents ) ) Net decrease in cash and cash equivalents ) ) Cash and cash equivalents at beginning of period 1,160,720 873,315 Cash and cash equivalents at end of period $ 850,554 $ 530,325 Supplemental disclosures of cash flow information: Cash paid during the period for: Income taxes $ 33,961 $ 17,730 Interest $ 594,873 $ 602,822 Non-cash transactions Notes payable issued in exchange for existing notes payable $ 1,902,500 $ 2,866,879 Promissory notes issued for accrued interest $ 980,000 $ 529,000 See accompanying summary of accounting policies and notes to unaudited condensed consolidated financial statements 7 OMNICOMM SYSTEMS, INC. NOTES TO THE UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2, 2013 (unaudited) NOTE 1: ORGANIZATION AND NATURE OF OPERATIONS OmniComm Systems, Inc. (“OmniComm” or the “Company”) is a healthcare technology company that provides Web-based electronic data capture (“EDC”) solutions and related value-added services to pharmaceutical and biotech companies, clinical research organizations (“CROs”), and other clinical trial sponsors principally located in the United States and Europe. Our proprietary EDC software applications; TrialMaster® , TrialOne® , eClinical Suite, and Promasys® allow clinical trial sponsors and investigative sites to securely collect, validate, transmit, and analyze clinical trial data. Our ability to compete within the EDC industry is predicated on our ability to continue enhancing and broadening the scope of solutions offered through our EDC software and services. Our research and development (“R&D”) efforts are focused on developing new and complementary software solutions, as well as enhancing our existing software solutions through the addition of increased functionality. During the six month periods ended June 30, 2014 and June 30, 2013 we spent approximately $1,417,358 and $1,181,853, respectively, on R&D activities, whichare primarily comprised of salaries to our developers and other R&D personnel and related costs associated with the development of our software products. NOTE 2: SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES BASIS OF PRESENTATION AND PRINCIPLES OF CONSOLIDATION The Company’s accounts include those of all its wholly-owned subsidiaries, which are more fully described in the Company’s 2013 Annual Report filed on Form 10-K with the Securities and Exchange Commission, and have been prepared in conformity with (i) accounting principles generally accepted in the United States of America; and (ii) the rules and regulations of the United States Securities and Exchange Commission. All significant intercompany accounts and transactions between the Company and its subsidiaries have been eliminated in consolidation. UNAUDITED FINANCIAL STATEMENTS The accompanying unaudited condensed consolidated financial statements of the Company have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information, pursuant to the rules and regulations of the Securities and Exchange Commission. Pursuant to such rules and regulations, certain financial information and footnote disclosures normally included in the consolidated financial statements have been condensed or omitted. The results for the periods indicated are unaudited, but reflect all adjustments (consisting only of normally recurring adjustments) which management considers necessary for a fair presentation of operating results. The operating results for the six month period ended June 30, 2014 are not necessarily indicative of the results that may be expected for the year-ended December31, 2014. These unaudited condensed consolidated financial statements should be read in conjunction with the consolidated financial statements and footnotes thereto included in the Company’s Annual Report on Form 10-K for the year-ended December31, 2013. ESTIMATES IN FINANCIAL STATEMENTS The preparation of the unaudited condensed consolidated financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the amounts reported in the financial statements and footnotes thereto. Significant estimates incorporated in our financial statements include the recorded allowance for doubtful accounts, the estimate of the appropriate amortization period of our intangible assets, the evaluation of whether our intangible assets have suffered any impairment, the allocation of revenues under multiple-element customer contracts, royalty-based patent liabilities, the value of derivatives associated with debt issued by the Company and the valuation of any corresponding discount to the issuance of our debt. Actual results may differ from those estimates. 8 OMNICOMM SYSTEMS, INC. NOTES TO THE UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2, 2013 (unaudited) RECLASSIFICATIONS Certain reclassifications have been made in the 2013 financial statements to conform to the 2014 presentation. These reclassifications did not have any effect on our net loss or shareholders’ deficit. FOREIGN CURRENCY TRANSLATION The financial statements of the Company’s foreign subsidiaries are translated in accordance with ASC 830-30, Foreign Currency Matters—Translation of Financial Statements . The reporting currency for the Company is the U.S. dollar. The functional currency of the Company’s subsidiaries, OmniComm Europe GmbH in Germany, OmniComm Spain S.L. in Spain and OmniComm Promasys B.V. in the Netherlands is the Euro. The functional currency of the Company’s subsidiary OmniComm Ltd., in the United Kingdom, is the British PoundSterling. Accordingly, the assets and liabilities of the Company’s foreign subsidiaries are translated into U.S. dollars using the exchange rate in effect at each balance sheet date. Revenue and expense accounts of the Company’s foreign subsidiaries are translated using an average rate of exchange during the period. Foreign currency translation adjustments are accumulated as a component of other comprehensive income/(loss) as a separate component of stockholders’ equity. Gains and losses arising from transactions denominated in foreign currencies are primarily related to intercompany accounts that have been determined to be temporary in nature and accordingly, are recorded directly to the statement of operations. We record translation gains and losses in accumulated other comprehensive income as a component of stockholders’ equity. We recorded translation losses of $23,952 and $27,479 for the six month periods ended June 30, 2014 and June 30, 2013 respectively. REVENUE RECOGNITION POLICY The Company derives revenues from software licenses and services of its EDC products and services which can be purchased on a stand-alone basis. License revenues are derived principally from the sale of term licenses for the following software products offered by the Company: TrialMaster, TrialOne , eClinical Suite and Promasys ( the “EDC Software”). Service revenues are derived principally from the Company's delivery of the hosted solutions of its TrialMaster and eClinical Suite software products, and consulting services and customer support, including training, for all of the Company's products. The Company recognizes revenues when all of the following conditions are satisfied: (1)there is persuasive evidence of an arrangement; (2)the product or service has been provided to the customer; (3)the collection of fees is probable; and (4)the amount of fees to be paid by the customer is fixed or determinable. The Company operates in one reportable segment which is the delivery of EDC Software and services to clinical trial sponsors. The Company segregates its revenues based on the activity cycle used to generate its revenues. Accordingly, revenues are currently generated through four main activities , including hosted applications, licensing, professional services and maintenance-related services. Hosted Application Revenues The Company offers its TrialMaster and eClinical Suite software products as hosted application solutions delivered through a standard Web-browser, with customer support and training services. The Company's TrialOne and Promasys solutions are presently available on a licensed basis. To date, hosted applications revenues have been primarily related to TrialMaster and eClinical Suite . 9 OMNICOMM SYSTEMS, INC. NOTES TO THE UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2, 2013 (unaudited) Revenues resulting from TrialMaster and eClinical Suite application hosting services consist of three components of services for each clinical trial. The first component is comprised of application set up, including design of electronic case report forms and edit checks, installation and server configuration of the system. The second component involves application hosting and related support services as well as billable change orders which consist of amounts billed to customers for functionality changes made. The third stage involves services required to close out, or lock, the database for the clinical trial. Fees charged and costs incurred for the trial system design, set up and implementation are amortized and recognized ratably over the estimated hosting period. Work performed outside the original scope of work is contracted for separately as an additional fee and is generally recognized ratably over the remaining term of the hosting period. Fees for the first and third stages of the service are typicallybilled based upon milestones. Revenues earned upon completion of a contractual milestone are deferred and recognized over the estimated remaining hosting period. Fees for application hosting and related services in the second stage are generally billed monthly or quarterly in advance. Revenues resulting from hosting services for the eClinical Suite products consist of installation and server configuration, application hosting and related support services. Services for this offering are generally charged as a fixed fee payable on a quarterly or annual basis. Revenues are recognized ratably over the period of the service. Licensing Revenues The Company's software license revenues are earned from the sale of off-the-shelf software. From time-to-time a client might require significant modification or customization subsequent to delivery to the customer. The Company generally enters into software term licenses for its EDC Software products with its customers for three to fiveyear periods, although customers have entered into both longer and shorter term license agreements. These arrangements typically include multiple elements: software license, consulting services and customer support. The Company bills its customers in accordance with the terms of the underlying contract. Generally, the Company bills license fees in advance for each billing cycle of the license term, which typically is either on a quarterly or annual basis. Payment terms are generally net 30days. In the past the Company has sold perpetual licenses for EDC Software products in certain situations to existing customers with the option to purchase customer support, and may, in the future, do so for new customers based on customer requirements or market conditions. The Company has established vendor specific objective evidence of fair value for the customer support. Accordingly, license revenues are recognized upon delivery of the software and when all other revenue recognition criteria are met. Customer support revenues are recognized ratably over the term of the underlying support arrangement. The Company generates customer support and maintenance revenues from its perpetual license customer base. Professional Services The Company may also enter into arrangements to provide consulting services separate from a license arrangement. In these situations, revenue is recognized on a time-and-materials basis. Professional services can be deemed to be as essential to the functionality of the software at inception and typically are for initial trial configuration, implementation planning, loading of software, building simple interfaces, running test data and documentation of procedures. Subsequent additions or extensions to license terms do not generally include additional professional services. Pass-through Revenue and Expense The Company accounts for pass-through revenue and expense in accordance with ASC 605-45, Principal Agent Considerations . In accordance with ASC 605-45, Principal Agent Considerations, these amounts are recorded as revenue in the statement of operations with a corresponding expense recorded in cost of goods sold. Pass-through revenues and expenses include amounts associated with third-party services provided to our customers by our service and product partners. These third-party services are primarily comprised of Interactive Voice and Web Response software services (IVR and IWR), travel and shipping that are incurred on our clients’ behalf. Maintenance Revenues Maintenance includes telephone-based help desk support and software maintenance. The Company generally bundles customer support with the software license for the entire term of the arrangement. As a result, the Company generally recognizes revenues for both maintenance and software licenses ratably over the term of the software license and support arrangement. The Company allocates the revenues recognized for these arrangements to the different elements based on management's estimate of the relative fair value of each element. The Company generally invoices each of the elements based on separately quoted amounts and thus has a fairly accurate estimate of the relative fair values of each of the invoiced revenue elements. 10 OMNICOMM SYSTEMS, INC. NOTES TO THE UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2, 2013 (unaudited) The fees associated with each business activity for the periods ended June 30, 2014 and June 30, 2013, respectively are: For the six months ended Revenue activity June 30, 2014 June 30, 2013 Set-up fees $ 1,943,854 $ 1,595,295 Change orders 196,954 224,530 Maintenance 2,011,646 2,309,885 Software licenses 1,286,147 1,902,693 Professional services 952,805 1,072,881 Hosting 399,618 373,239 Total $ 6,791,024 $ 7,478,523 For the three months ended Revenue activity June 30, 2014 June 30, 2013 Set-up fees $ 1,136,021 $ 778,105 Change orders 83,866 129,748 Maintenance 1,052,015 1,102,042 Software licenses 618,830 941,540 Professional services 508,298 581,166 Hosting 209,719 197,099 Total $ 3,608,749 $ 3,729,700 COST OF REVENUES Cost of revenues primarily consists of costs related to hosting, maintaining and supporting the Company’s application suite and delivering professional services and support. These costs include salaries, benefits, and bonuses for the Company’s professional services staff. Cost of revenues also includes outside service provider costs . Cost of revenues is expensed as incurred. CASH AND CASH EQUIVALENTS Cash equivalents consist of highly liquid, short-term investments with maturities of 90 days or less. The carrying amount reported in the accompanying consolidated balance sheets approximates fair value. ACCOUNTS RECEIVABLE Accounts receivable are judged as to collectability by management and an allowance for bad debts is established as necessary. The allowance is based on an evaluation of the collectability of accounts receivable and prior bad debt experience. The Company had recorded an allowance for uncollectible accounts receivable of $141,419 as of June 30, 2014 and $65,341 as of December 31, 2013, respectively. 11 OMNICOMM SYSTEMS, INC. NOTES TO THE UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2, 2013 (unaudited) The following table summarizes activity in the Company's allowance for doubtful accounts for the periods presented. June 30, 2014 December 31, 2013 Beginning of period $ 65,341 $ 84,210 Bad debt expense 76,002 11,131 Write-offs -0- ) Exchange rate impact 76 -0- End of period $ 141,419 $ 65,341 CONCENTRATION OF CREDIT RISK Cash and cash equivalents and restricted cash are deposited with major financial institutions and, at times, such balances with any one financial institution may be in excess of FDIC-insured limits. As of June 30, 2014, $521,386 was deposited in excess of FDIC-insured limits. Management believes the risk in these situations to be minimal. Except as follows, the Company has no significant off-balance-sheet risk or credit risk concentrations. Financial instruments that subject the Company to potential credit risks are principally cash equivalents and accounts receivable. Concentrated credit risk with respect to accounts receivable is limited to creditworthy customers. The Company's customers are principally located in the United States and Europe. The Company is directly affected by the overall financial condition of the pharmaceutical, biotechnology and medical device industries and management believes that credit risk exists and that any credit risk the Company faces has been adequately reserved for as of June 30, 2014. The Company maintains an allowance for doubtful accounts based on accounts past due according to contractual terms and historical collection experience. Actual losses when incurred are charged to the allowance. The Company's losses related to collection of accounts receivable have consistently been within management's expectations. As of June 30, 2014, the Company believes no additional credit risk exists beyond the amounts provided for in our allowance for uncollectible accounts. The Company evaluates its allowance for uncollectable accounts on a monthly basis based on a specific review of receivable aging and the period that any receivables are beyond the standard payment terms. The Company does not require collateral from its customers in order to mitigate credit risk. One customer accounted for 13% of our revenues during the six month period ended June 30, 2014 or approximately $856,000. One customer accounted for 12% of our revenues during the six month period ended June 30, 2013 or approximately $871,000 and another customer accounted for 10% or approximately $776,000. The following table summarizes the number of customers who individually comprise greater than 10% of total revenue and/or total accounts receivable and their aggregate percentage of the Company's total revenue and gross accounts receivable for the periods presented. Revenues Accounts Receivable For the period ended Number of customers Percentage of total revenues Number of customers Percentage of accounts receivable June 30, 2014 1 13% 2 32% December 31, 2013 1 11% 2 23% June 30, 2013 2 22% 3 55% 12 OMNICOMM SYSTEMS, INC. NOTES TO THE UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2, 2013 (unaudited) The table below provides revenues from European customers for the six month periods ended June 30, 2014 and June 30, 2013, respectively. European revenues For the six months ended June 30, 2014 June 30, 2013 European revenues % of Total revenues European revenues % of Total revenues 19.1% 10.9% The Company serves all of its hosting customers from third-party web hosting facilities located in the United States. The Company does not control the operation of these facilities, and they are vulnerable to damage or interruption. The Company maintains redundant systems that can be used to provide service in the event the third-party web hosting facilities become unavailable, although in such circumstances, the Company's service may be interrupted during the transition. PROPERTY AND EQUIPMENT Property and equipment are recorded at cost. Additions and betterments are capitalized; maintenance and repairs are expensed as incurred. Depreciation is calculated using the straight-line method over the asset’s estimated useful life, which is 5 years for leasehold improvements, computers, equipment and furniture and 3 years for software. Gains or losses on disposal are charged to operations. ASSET IMPAIRMENT Acquisitions and Intangible Assets We account for acquisitions in accordance with ASC 805, Business Combinations (“ASC 805”) and ASC 350, Intangibles- Goodwill and Other (“ASC 350”). The acquisition method of accounting requires that assets acquired and liabilities assumed be recorded at their fair values on the date of a business acquisition. Our consolidated financial statements and results of operations reflect an acquired business from the completion date of an acquisition. The judgments that we make in determining the estimated fair value assigned to each class of assets acquired and liabilities assumed, as well as asset lives, can materially impact net income in periods following an asset acquisition. We generally use either the income, cost or market approach to aid in our conclusions of such fair values and asset lives. The income approach presumes that the value of an asset can be estimated by the net economic benefit to be received over the life of the asset, discounted to present value. The cost approach presumes that an investor would pay no more for an asset than its replacement or reproduction cost. The market approach estimates value based on what other participants in the market have paid for reasonably similar assets. Although each valuation approach is considered in valuing the assets acquired, the approach ultimately selected is based on the characteristics of the asset and the availability of information. Long-lived Assets We review long-lived assets for impairment whenever events or changes in circumstances indicate that the related carrying amounts may not be recoverable. Determining whether an impairment has occurred typically requires various estimates and assumptions, including determining which cash flows are directly related to the potentially impaired asset, the useful life over which cash flows will occur, their amount and the asset’s residual value, if any. In turn, measurement of an impairment loss requires a determination of fair value, which is based on the best information available. We use quoted market prices when available and independent appraisals and management estimates of future operating cash flows, as appropriate, to determine fair value. FAIR VALUE MEASUREMENT OmniComm’s capital structure includes the use of warrants and convertible debt features that are classified as derivative financial instruments. Derivative financial instruments are recognized as either assets or liabilities and are measured at fair value under ASC 815 Derivatives and Hedging. ASC 815 requires that changes in the fair value of derivative financial instruments with no hedging designation be recognized as gains/(losses) in the earnings statement. The fair value measurement is determined in accordance with ASC 820 Fair Value Measurements and Disclosures. 13 OMNICOMM SYSTEMS, INC. NOTES TO THE UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2, 2013 (unaudited) DEFERRED REVENUE Deferred revenue represents cash advances and amounts in accounts receivable as of the balance sheet date received in excess of revenue earned on on-going contracts. Payment terms vary with each contract but may include an initial payment at the time the contract is executed, with future payments dependent upon the completion of certain contract phases or targeted milestones. In the event of contract cancellation, the Company is generally entitled to payment for all work performed through the point of cancellation. As of June 30, 2014, the Company had $8,972,742 in deferred revenues relating to contracts for services to be performed over periods ranging from one month to five years. The Company had $6,398,407 in deferred revenues that are expected to be recognized in the next twelve fiscal months. ADVERTISING Advertising costs are expensed as incurred. Advertising costs were $228,530 and $124,139 for the six month periods ended June 30, 2014 and June 30, 2013, respectively and are included under selling, general and administrative expenses in our unaudited condensed consolidated financial statements. RESEARCH AND DEVELOPMENT EXPENSES Software development costs are included in R&D and are expensed as incurred. ASC 985-20, Software Industry Costs of Software to Be Sold, Leased or Marketed , requires the capitalization of certain development costs of software to be sold once technological feasibility is established, which the Company defines as completion to the point of marketability. The capitalized cost is then amortized on a straight-line basis over the estimated product life. To date, the period between achieving technological feasibility and the general availability of such software has been short and software development costs qualifying for capitalization have been immaterial. Accordingly, the Company has not capitalized any software development costs under ASC 985-20. During the six month periods ended June 30, 2014 and June 30, 2013 we spent approximately $1,417,358 and $1,181,853 respectively, on R&D activities, which include costs associated with the development of our software products and services for our clients’ projects and which are primarily comprised of salaries and related expenses for our software developers and consulting fees paid to third-party consultants. R&D costs are primarily included under Salaries, benefits and related taxes in our Statement of Operations. EMPLOYEE EQUITY INCENTIVE PLANS The OmniComm Systems, Inc. 2009 Equity Incentive Plan (the “2009 Plan”) was approved at our Annual Meeting of Shareholders on July 10, 2009. The 2009 Plan provides for the issuance of up to 7,500,000 shares to employees, directors and key consultants. The predecessor plan, the OmniComm Systems, Inc., 1998 Stock Incentive Plan (the “1998 Plan”) expired on December 31, 2008. The 1998 Plan provided for the issuance of up to 12
